       Case 1:17-cv-01574-RCL Document 114 Filed 09/15/19 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


NATIONAL TRUST FOR HISTORIC                  )
PRESERVATION IN THE UNITED STATES,           )
et al.                                       )
                                             )
      Plaintiffs,                            )
                                             )
             v.                              )   Civ. No. 17-cv-01574-RCL
                                             )
TODD T. SEMONITE, Lieutenant General,        )
U.S. Army Corps of Engineers, et al.,        )
                                             )
      Defendants                             )
                                             )
and                                          )
                                             )
VIRGINIA ELECTRIC & POWER COMPANY            )
                                             )
      Defendant-Intervenor.                  )
                                             )


                    PLAINTIFFS’ MOTION FOR LEAVE TO FILE SUR-REPLY




                                         1
         Case 1:17-cv-01574-RCL Document 114 Filed 09/15/19 Page 2 of 5



        Consistent with this Court’s Order of June 24, 2019 (Dkt. 102), Plaintiffs the National Trust

for Historic Preservation in the United States and the Association for the Preservation of Virginia

Antiquities (“Plaintiffs”) move this Court for an order granting leave to file the attached sur-reply

brief addressing the Motions for Remand filed by the Federal Defendants’ (“Corps”) (Dkt. 108) and

Virginia Electric and Power Company (“Dominion”) (Dkt. 107). The purposes of the sur-reply are

to provide information helpful to the resolution of the pending motions and to respond to new

arguments raised in the Defendants’ reply briefs.

        This is the correct circumstance for a sur-reply. A sur-reply is appropriate when the

“proposed surreply would be helpful to the resolution of the pending motion” and the other party

would not be “unduly prejudiced.” Glass v. Lahood, 786 F.Supp.2d 189, 231 (D.D.C. 2011), aff'd,

No. 11-5144, 2011 WL 6759550 (D.C. Cir. Dec. 8, 2011). A sur-reply is also warranted where a

party raises new arguments in a reply brief. See, e.g., Ben-Kotel v. Howard Univ., 319 F.3d 532,

536 (D.C. Cir. 2003) (noting that “the district court routinely grants” motions for leave to file a sur-

reply if necessary to address new material). Moreover, this Court accurately forecast to the

possibility of a sur-reply in its June 24, 2019, Scheduling Order (Dkt. 102), giving all parties

considerable notice of Plaintiffs’ request.

        Plaintiffs’ proposed sur-reply will be helpful to the pending motion. A sur-reply brief is

“helpful” when it allows “the Court to understand certain of Plaintiffs’ arguments in greater detail.”

Khine v. United States Dep't of Homeland Sec., 334 F. Supp. 3d 324, 331 n.6 (D.D.C. 2018). Here,

the pending motions implicate numerous issues, arising in the course of years of litigation, that are

spread across two cases. Plaintiffs’ sur-reply will be helpful to the Court by providing additional

clarity and detail with respect to the parties’ positions, particularly on the issues of judicial estoppel

and the first Allied-Signal factor.




                                                     1
         Case 1:17-cv-01574-RCL Document 114 Filed 09/15/19 Page 3 of 5



        The proposed sur-reply is also necessary to respond to new materials. In its reply brief, the

Corps has presented new arguments regarding the purposes of the National Environmental Policy

Act. For its part, Dominion has presented new arguments and a series of supplemental declarations

addressing the second Allied-Signal factor and the purposes of the National Environmental Policy

Act. See Dkt. 111-2, 111-3, 111-4. In addition, proposed amicus curiae PJM Interconnection, LLC

has taken the unusual step of requesting leave to file a “reply” of its own. See Dkt. 113. Plaintiffs’

sur-reply is necessary to respond to these materials. See, e.g., Doe v. Exxon Mobil Corp., 69 F.

Supp. 3d 75, 85 (D.D.C. 2014) (“This Court has previously granted leave to file a sur-reply when

the opposing party's reply brief included a supplemental declaration”); Ben-Kotel v. Howard Univ.,

319 F.3d 532, 536 (D.C. Cir. 2003) (noting that “the district court routinely grants” motions for

leave to file a sur-reply if necessary to address new material).

        Neither the Corps nor Dominion would be prejudiced by Plaintiffs’ sur-reply. The sur-reply

is addressed in the Court’s Scheduling Order (Dkt. 102), and Defendants have been aware of it

throughout these remedy proceedings.

        In sum, permitting a sur-reply will ensure that all arguments have been fully briefed for this

Court’s consideration, and would not prejudice the Federal Defendants or Dominion in any way.

        Pursuant to Local Civil Rule 7(m), on September 12, 2019, Plaintiffs asked counsel for the

Corps and Dominion for their positions with respect to Plaintiffs’ request for leave to file a sur-

reply. The Corps and Dominion state no position until they review the sur-reply.

        For the foregoing reasons, and for good cause shown, Plaintiffs respectfully request that the

Court grant leave to file a sur-reply in further opposition to the Corps’ Motion to Remand and

Dominion’s Motion to Remand. Consistent with the page limits applicable to reply briefs, the sur-

reply is fewer than 25 pages. A proposed order is submitted with this motion.




                                                   2
         Case 1:17-cv-01574-RCL Document 114 Filed 09/15/19 Page 4 of 5



Respectfully submitted this 15th day of September, 2019.



                                                    /s/ Matthew G. Adams             .

                                             Matthew G. Adams (pro hac vice)
                                             Jessica L. Duggan (pro hac vice)
                                             Samuel Kohn, D.C. Bar No. 1023158
                                             Dentons US LLP
                                             One Market Plaza, Spear Tower, 24th Floor
                                             San Francisco, CA 94105
                                             (415) 882-0351
                                             matthew.adams@dentons.com
                                             jessica.duggan@dentons.com
                                             samuel.kohn@dentons.com

                                             Elizabeth S. Merritt, D.C. Bar No. 337261
                                             Sharee Williamson, D.C. Bar No. 990497
                                             National Trust for Historic Preservation
                                             2600 Virginia Ave. NW, Suite 1100
                                             Washington, DC 20037
                                             202-297-4133
                                             emerritt@savingplaces.org




                                                3
         Case 1:17-cv-01574-RCL Document 114 Filed 09/15/19 Page 5 of 5



                                    CERTIFICATE OF SERVICE


       I hereby certify that on this 15th day of September, 2019, I caused service of the foregoing

Motion for Leave to File Sur-Reply to be made by filing it with the Clerk of the Court via the CM/ECF

System, which sends a Notice of Electronic Filing to all parties with an e-mail address of record who

have appeared and consented to electronic service. To the best of my knowledge, all parties to this

action receive such notices.

                                                    /s/ Matthew G. Adams               .

                                             Matthew G. Adams (pro hac vice)
                                             Dentons US LLP
                                             One Market Plaza
                                             Spear Tower, 24th Floor
                                             San Francisco, CA 94105
                                             (415) 882-0351
                                             matthew.adams@dentons.com




                                                4
